


Amendment No. 1 to SECURITIES PURCHASE AGREEMENT


This Amendment No. 1 (this “Amendment”) is made as of the 4th day of July, 2012
by and among Afinsa Bienes Tangibles, S.A. En Liquidación, a Spanish corporation
(“Afinsa”), Auctentia, S.L., a Spanish corporation (“Auctentia” and together
with Afinsa, the “Selling Stockholders”), and Spectrum Group International,
Inc., a Delaware corporation (“Purchaser”). Reference is made to that certain
Securities Purchases Agreement, dated as of March 5, 2012, by and among the
Selling Stockholders and Purchaser (the “Purchase Agreement”). Terms used but
not defined in this Amendment shall have the meanings ascribed to them in the
Purchase Agreement.


RECITALS


WHEREAS, the Selling Stockholders and Purchaser (collectively, hereinafter the
“Parties”) are parties to the Purchase Agreement, whereby the Selling
Stockholders have agreed to sell to Purchaser, and Purchaser has agreed to
purchase from the Selling Stockholders, the Securities, on the terms and
conditions set forth in the Purchase Agreement; and
WHEREAS, the Purchase Agreement provides for, among other things, an Outside
Date of July 15, 2012; and
WHEREAS, Parties wish to amend the Purchase Agreement as set forth more
particularly in this Amendment.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:


I. AMENDMENTS


1.In accordance with Section 7.7 of the Purchase Agreement, the Purchase
Agreement is hereby amended, as of the date thereof, as follows:


(a)The following definitions are hereby added to Section 1.1:


““Interest Payment” is defined in Section 2.2.”


““Offering Proceeds” is defined in Section 4.2(d).”


(b)The definition of “Termination Fee” is hereby deleted and replaced with the
following:


““Termination Fee” means $2,912,500.00 (constituting 5% of the Purchase Price)
plus simple interest accrued thereon from July 15, 2012 through the date such
Termination Fee is paid, at a rate equal to five percent (5%) per annum, and
calculated on the basis of a 360-day year consisting of twelve 30-day months and
actual days elapsed in the period in which interest accrues.”


(c)The definition of “Willful Termination Fee” is hereby deleted and replaced
with the following:


““Willful Termination Fee” means $3,500,000.00 plus simple interest accrued
thereon




--------------------------------------------------------------------------------




from July 15, 2012 through the date such Willful Termination Fee is paid, at a
rate equal to five percent (5%) per annum, and calculated on the basis of a
360-day year consisting of twelve 30-day months and actual days elapsed in the
period in which interest accrues.”


(d)The following sentence is hereby added to the end of Section 2.2:


“In the event that the Closing (as defined herein) does not take place on or
prior to July 15, 2012, simple interest shall accrue on the Purchase Price from
July 15, 2012 through the Closing Date (as defined herein) and be payable by the
Company to the Selling Stockholders at the Closing (in the same proportion and
in the same manner as the Purchase Price is payable to the Selling
Stockholders), at a rate equal to five percent (5%) per annum, and calculated on
the basis of a 360-day year consisting of twelve 30-day months and actual days
elapsed in the period in which interest accrues (the “Interest Payment”).”


(e)The phrase “the Purchase Price” in Section 2.3(b)(v) is hereby deleted and
replaced with the phrase “the Purchase Price and the Interest Payment, if any,”.


(f)Section 4.2(d) is hereby deleted and replaced with the following:


“(d)    (i) all conditions to the consummation of the Rights Offering (other
than any condition of the Rights Offering relating to the consummation of the
transactions contemplated hereby) shall have been satisfied and Purchaser shall
have received at least $37,284,134.00 in aggregate net proceeds from the Rights
Offering and any private placement made in conjunction therewith (the “Offering
Proceeds”) and (ii) Purchaser shall have the necessary funds, together with the
Offering Proceeds, to pay in full the Purchase Price;”


(g)The following subsection (d) is added to the end of Section 5.2:


“(d)    Purchaser shall keep representatives of the Selling Stockholders
reasonably and currently informed of the efforts of Purchaser to procure
satisfaction of the condition set forth in Section 4.2(d) regarding the funds
necessary to pay in full the Purchase Price, including, without limitation, (i)
delivering to such representatives of the Selling Stockholders copies of all
proposed amendments to the Registration Statement and providing such
representatives with a reasonable opportunity to review and comment on such
amendments prior to the filing thereof, and (ii) providing such representatives,
on a timely basis, copies of all material documents in respect of the Rights
Offering, the proposed private placement and any other financing arrangements
entered into by Purchaser to procure the funds necessary to consummate the
transactions contemplated hereby.”


(h)The phrase “July 15, 2012” in Section 6.1(b)(i) is hereby deleted and
replaced with the phrase “September 15, 2012”.


(i)The phrase “June 10, 2012” in Sections 6.1(d) and 6.2(c) is hereby deleted
and replaced with the phrase “August 1, 2012”.


II. MISCELLANEOUS


2.Except as set forth in this Amendment, the Purchase Agreement shall remain
unmodified and in full force and effect.




--------------------------------------------------------------------------------






3.This Amendment may be executed in one or more counterparts.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first above written.




Afinsa Bienes Tangibles, S.A. EN LIQUIDACIóN




By:___/s/ Javier Díaz-Gálvez de la Cámara
Name: Javier Díaz-Gálvez de la Cámara
Title: Trustee




By: /s/ Benito Agüera Marín
Name: Benito Agüera Marín
Title: Trustee




By: /s/ Carmen Salvador Calvo
Name: Carmen Salvador Calvo
In representation of Tesoreria General del la Seguridad Social
Title: Trustee






Auctentia, S.L.




By: /s/ Javier Díaz-Gálvez de la Cámara
Name: Javier Díaz-Gálvez de la Cámara
Title: Joint Administrator




By: /s/ Benito Agüera Marín
Name: Benito Agüera Marín
Title: Joint Administrator






[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




Spectrum Group International, Inc.




By: /s/ Greg Roberts
Name: Greg Roberts
Title: President and CEO






